Case 2:18-cv-03439-NGG-RLM Document 50-1 Filed 06/06/19 Page 1 of 3 PageID #: 227



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------------------X
 SCOTT PELLEGRINO, on behalf of himself and all
 others similarly situated; and CHRISTINE VAN OSTRAND
 on behalf of herself and all others similarly situated,

                                                      Plaintiffs,                        DECLARATION OF
                                                                                         ROBERT MORELLI
                             - against -
                                                                                         Docket No.:
 NEW YORK STATE UNITED TEACHERS; UNITED                                                  2:18-CV-03439-JMA-GRB
 TEACHERS OF NORTHPORT, as representative of the
 class of all chapters and affiliates of New York State
 United Teachers; NORTHPORT-EAST NORTHPORT
 UNION FREE SCHOOL DISTRICT, as representative
 of the class of all school districts in the State of New York;
 ANDREW CUOMO, in his official capacity as governor
 of New York; LETITIA JAMES, in her official capacity
 as Attorney General of New York;1 JOHN WIRENIUS,
 in his official capacity as chair of the New York Public
 Employment Relations Board; ROBERT HITE, in his
 official capacity as member of the New York Public
 Employment Relations Board,

                                                   Defendants.
 ——................................................. ................................X
   ROBERT E. MORELLI, an attorney duly licensed to practice law before the Courts of

 this State and in the Eastern District of New York, affirms, under penalty of perjury, the

 following to be true:

           1.        I am an Assistant Attorney General in the office of Letitia James, the Attorney

 General for the State of New York. I represent Defendants ANDREW CUOMO, in his official

 capacity as governor of New York; LETITIA JAMES, in her official capacity as Attorney

 General of New York; JOHN WIRENIUS, in his official capacity as chair of the New York

 Public Employment Relations Board; and ROBERT HITE, in his official capacity as member of


          1 Pursuant to F.R.C.P. 25(d), current New York State Attorney General Letitia James has been
 automatically substituted for former Attorney General Barbara Underwood, as Underwood’s tenure as Attorney
 General ended on January 1, 2019.
                                                                      1
Case 2:18-cv-03439-NGG-RLM Document 50-1 Filed 06/06/19 Page 2 of 3 PageID #: 228



 the New York Public Employment Relations Board, in the above-captioned action.

        2.     I submit this Declaration for the sole purpose of attaching documents that are

 referred to in the accompanying Memorandum of Law.

        3.      Exhibit A is a copy of Governor Andrew Cuomo’s July 18, 2018 directive to the

 New York State Department of Labor following the Supreme Court’s decision in Janus v.

 AFMSCE Council 31, which is available at https://www.govemor.ny.gov/news/govemor-

 cuomo-directs-new-york-state-department-labor-issue-guidance-us-supreme-court-janus.

        4.      Exhibit B is a copy of the New York State Comptroller’s July 3, 2018 Payroll

 Bulletin No. 1660, directing State agencies to cease the collection of agency fees from State

 employees, available at https://www.osc.state.ny.us/agencies/pbull/agencies/2017_2018/bulet

 1660.htm.

        5.      Exhibit C is a copy of New York State’s January 2018 Amicus Brief in support of

 Respondents to the Supreme Court in the Janus v. AFMSCE Council 31 matter.

        6.      Exhibit D is a copy of Governor Andrew Cuomo’s June 27, 2018 article in the

 N.Y. Daily News, available at https://www.govemor.ny.gov/news/govemor-cuomo-responds-

 supreme-courts-j anus-decision#,

        7.      Exhibit E is a copy of Governor Andrew Cuomo’s Executive Order 183, available

 at https://www.govemor.ny.gov/sites/govemor.ny.gov/files/atoms/files/EO_l 83 .pdf.


 Dated: Hauppauge, New York
        January AS 2019
                                              Assistant Attorney General
                                              300 Motor Parkway, Suite 230
                                              Hauppauge, New York 11788




                                                 2
Case 2:18-cv-03439-NGG-RLM Document 50-1 Filed 06/06/19 Page 3 of 3 PageID #: 229



  STATE OF NEW YORK)
                   ) SS.:
  COUNTY OF SUFFOLK )

         EVELYN ORELLANA, being duly sworn, deposes and says: deponent is not a party to

  the action, is over 18 years of age and is employed in the office of LETITIA JAMES, Attorney

  General of the State of New York, attorney for defendant. On January 18, 2019, she served a

  copy of the enclosed Declaration of Robert Morelli upon the following named persons:

                                      PAUL R. NIEHAUS
                                      Kirsch & Niehaus
                                      150 East 58th Street
                                      22nd Floor
                                      New York, New York 10155

                                      JONATHAN F. MITCHELL
                                      Mitchell Law PLLC
                                      106 East Sixth Street
                                      Suite 900
                                      Austin, Texas 78701

                                      ATTN: DINA KOLKER
                                      Stroock & Stroock & Lavan LLP
                                      180 Maiden Lane
                                      New York, New York 10038

                                      ATTN: DAVID F.KWEE
                                      Ingerman Smith, LLP
                                      150 Motor Parkway, Suite 400
                                      Hauppauge, New York 11788

  the addresses designated by said persons for that purpose by UPS Overnight Mail.



                                                     EVELYN ORELLANA

  Sworn to before me this
  18th day of January, 2019


  ROBERT MORELLI
  Assistant Attorney General
